In an action for specific performance of a contract of sale embodied in a lease, order and judgment (one paper) granting respondent’s motion for summary judgment under rule 113 of the Rules of Civil Practice and directing specific performance by appellant; providing for surrender of possession of an apartment occupied by appellant in the building and, in event possession thereof be withheld in violation of the decree, requiring the sheriff to put respondent into possession thereof under section 985 of the Civil Practice Act, unanirqpusly affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ.